DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/9/21 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 3-9, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 16, line 8, “a manifold having an inlet fluidly coupled to said pump and said reservoir solenoid” appears to recite a single inlet however the disclosure clearly discloses an inlet for each component.  The Examiner suggests amending the claim to – a manifold having an inlet fluidly coupled to said pump and an inlaid fluidly coupled to said reservoir solenoid—
	Regarding claim 16, lines 28-29, “each said manifold outlet” is unclear and should be amended to – each of the at least one first and second outlets of the first and second manifolds—
Allowable Subject Matter
Claims 16, 3-9, and 17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose, teach, or fairly suggest the features of claim 16 inclusive of the reservoir of liquid, associated pump, the reservoir of compressed gas, associated solenoid, and the manifold system as claimed with two separate manifolds for each source each outputting to single fluid outlets and a jointed outlet with the first, second, and third sequences as claimed. The prior art of record that comes closest to teaching the features are the Ebberts, Maltbie, and Kubacak reference. Ebberts teaches structurally the closest to the manifold arrangement, however fails to teach a pump to move liquid, and instead teaches a common air compressor to move two liquids. Modifications would need to be made to the sources and the control of each sources as well as adding solenoids to the outlets of each manifold.  Maltbie teaches the proper sources and control arrangement for each source, however the functional mixing at a downstream combined/jointed outlet is not taught and modifying Maltbie to add a third output connected to item 40 and then allow only air/gas to dispense from one of the nozzles 36/38 would teach away from the system’s intended use as well as not allow the system to function as intended.  Kubacek teaches two sources with a detailed manifold but still fails to teach individual outputs from each manifold but does teach combined jointed outlets.  Therefore, it would require an unreasonable combination of references that would not suffice for a realistic case of obviousness.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cooper (2014/0079652), Cooper (2003/0127542), Bollina (4,289,276), Evans (5,152,462).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX M VALVIS whose telephone number is (571)272-4233.  The examiner can normally be reached on 8:00-4:30 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEX M. VALVIS
Primary Examiner
Art Unit 3752



/ALEX M VALVIS/Primary Examiner, Art Unit 3752